Exhibit 99.1 FOR IMMEDIATE RELEASE LA QUINTA HOLDINGS INC. REPORTS RESULTS FOR FIRST QUARTER 2016 • Adjusted Net Income up 14.5 percent; Adjusted Earnings per Share rises to $0.09 • Grew franchise and other fee based revenue 6.9 percent • Grew development pipeline to highest level since 2008 • Re-affirms 2016 RevPAR and Adjusted EBITDA guidance • Commenced a $100 million share repurchase program IRVING, Texas (April 27, 2016) – La Quinta Holdings Inc. (“La Quinta” or the “Company”) (NYSE: LQ) today reported its first quarter 2016 results.
